Citation Nr: 0844027	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-39 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected scars of the abdomen and right 
flank.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel




INTRODUCTION

The appellant served in the Army National Guard of Tennessee 
from September 1986 to September 1992, including a period of 
active duty for training or inactive duty for training from 
July 25, 1992 to August 9, 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision the RO assigned an 
initial 10 percent evaluation for the appellant's service-
connected scars of the abdomen and right flank.  The 
appellant appeals the initial disability assigned by the RO. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Superficial scars on appellant's abdomen and right flank 
are tender and painful on examination and are located in 
widely separated areas.

3.  Neither the abdominal nor right flank scar results in 
limitation of function or  covers an area of 144 square 
inches or greater.


CONCLUSION OF LAW

The criteria for a separate initial evaluations of 10 
percent, but no greater, are met for both the appellant's 
abdominal scar and his right flank scar. 38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2000); Diagnostic Codes 7800-7805 (effective Aug. 30, 
2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in his possession 
that pertains to the claim.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008). The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the appellant to provide any evidence 
in the appellant's possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  The timing requirement enunciated 
in Pelegrini applies equally to the initial-disability-rating 
and effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
that case dealt with claims "that an already service 
connected disability has worsened or increased in severity."  
Here, the appellant is challenging the initial evaluation 
assigned following the grant of service connection.
 
The record reflects that the originating agency provided the 
appellant with VCAA notice by letter mailed in May 2005, 
subsequent to its initial adjudication of the claim.  
However, that notice was not legally sufficient.  The 
appellant was informed of the evidence necessary to 
substantiate his claim for a higher initial evaluation and 
specifically informed of which portion of the evidence is to 
be provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  Furthermore, the appellant 
informed that he have to show that his service-connected skin 
condition had "gotten worse."  However, he was not informed 
of the criteria that VA uses to establish a disability rating 
or effective date in the May 2005 letter.  By a subsequent 
letter dated in March 2006 that notified the appellant of how 
VA establishes disability ratings and effective dates.  This 
notice was furnished following the initial adjudication of 
the appellant's claim.

Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id.

After reviewing the claims folder, the Board finds that any 
deficiency in the notice to the appellant or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various postdecisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the appellant was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  
Moreover, if there was any deficiency in the notice to the 
appellant, the Board finds that the presumption of prejudice 
on the VA's part has been rebutted in this case by the 
following: (1) based on the communications sent to the 
appellant over the course of this appeal, the appellant 
clearly has actual knowledge of the evidence he is required 
to submit in this case; and (2) in this case, based on the 
appellant's contentions and the communications provided to 
the appellant by the VA over the course of this appeal, he is 
found to be reasonably expected to understand from the 
notices provided what was needed to establish a higher 
initial rating.

In short, the Board finds that the duty to notify the 
appellant as to the evidence needed to substantiate his claim 
was satisfied, and the Board must now examine whether the 
duty to assist was satisfied.  For claims for service 
connection and increased rating, the duty to assist includes 
providing a medical examination when one is necessary to 
decide the claim and obtaining relevant records. 38 C.F.R. § 
3.159(c). The appellant has been afforded an appropriate VA 
examinations and service treatment records, private medical 
records, and pertinent VA medical records have been obtained.  
Neither the appellant nor his representative has identified 
any outstanding evidence, to include medical records, that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Accordingly, the Board will address the merits of the claim.


II.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R., Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

However, where a veteran appeals the initial rating assigned 
for a disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating scars.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Therefore, VA must apply the new 
provisions from their effective date.


Criteria in Effect Prior to August 30, 2002

The appellant had two nevi (one on his abdomen and one his 
right flank) removed shortly before his period of active duty 
for training or inactive duty for training in July and August 
1992.  The record reflects that the surgical wounds were 
healed shortly before his period of training; however, there 
is a July 26, 1992, service medical record that shows the 
appellant complained of pain and discharge over his post-
surgical excision wound sites.  The examiner noted open 
wounds with granulomas tissue and induration.  The diagnostic 
assessment was secondary wounds open and infected.  The 
appellant was instructed to clean the sites with hydrogen 
peroxide and to use Bacitracin with a Band-Aid.

Under the criteria in effect prior to August 30, 2002, 
Diagnostic Code 7803 provided a 10 percent rating for 
superficial scars that were poorly nourished with repeated 
ulceration.  A 10 percent rating was also appropriate under 
Diagnostic Code 7804 for superficial scars that were tender 
and painful on objective demonstration.  Finally, a scar 
could be rated based on limitation of function of the 
affected part under Diagnostic Code 7805.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002). 

In connection with his claim for service connection, the 
appellant was afforded a July 2001 examination.  At that 
time, the appellant complained of tenderness in both scars 
with intermittent itching and occasional burning.  He denied 
other symptoms.  The examiner measured the abdominal scar as 
2 x 1.5 cms.  It was described as slightly tender to touch 
and slightly adherent.  It was firmer than the surrounding 
skin with no ulceration or breakdown of the skin.  There was 
minimal underlying tissue loss and no inflammation of edema.  
However, it had slight keloid formation.  

The scar of the right flank measured 2 x 1.3 cm.  It was also 
slightly tender to touch.  The scar was nonadherent with no 
ulceration or skin breakdown, no depression, and no 
elevation.  There was minimal tissue loss with no keloids, 
edema, or inflammation.  Both scars were discolored and 
whiter than the surround skin.  

After a review of the evidence, the Board that a separate 10 
percent disability rating, but no greater are warranted for 
both the abdominal scar and right flank scar.  The version of 
Diagnostic Code 7804 in effect prior to August 30, 2002, 
provided a 10 percent rating for superficial scars that were 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, DC 7804 (2001).  The July 2001 VA examination 
demonstrates that each scar was tender.  Furthermore, 
photographic evidence contained in the claims folder 
demonstrates that the scars are widely separated.  One is 
slightly below his xiphoid process while the other is 
slightly above his waist line toward his back.  

The Board notes that the medical evidence of record prior to 
August 2002 does not show that the appellant's residual scars 
are poorly nourished with repeated ulceration, unstable, or 
produce functional impairment as previously explained in 
greater detail above.  On the contrary with the exception of 
tenderness, itching, and occasional burning, the appellant 
denied other symptoms during his July 2001 examination.  
Thus, higher initial evaluations are not warranted for the 
appellant's residual scars under the versions of Diagnostic 
Codes 7803 and 7805 in effect prior to August 30, 2002.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7805 (2002).


Criteria in Effect as of August 30, 2002

Similarly, the record since August 30, 2002, also supports a 
separate 10 percent disability rating for each scar, but no 
greater.  

Under the revised rating criteria effective from August 30, 
2002, Diagnostic Code 7801 addresses ratings for scars, other 
than the head, face, or neck, that are deep or that cause 
limited motion.  Under this diagnostic code, scars that are 
deep or that cause limited motion in an area or areas 
exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square 
inches (77 sq. cm.) are rated 20 percent disabling.  Scars in 
an area or areas exceeding 72 square inches (465 sq. cm.) are 
rated 30 percent disabling.  Scars in an area or areas 
exceeding 144 square inches (929 sq.cm.) are rated 40 percent 
disabling.  Note (1) to Diagnostic Code 7801 provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

During VA examination in January 2006, the appellant asserted 
that both scars were hypersensitive and tender, but denied 
any numbness, stinging, or sensitivity to heat or cold.  The 
January 2006 VA examiner recorded the appellant's first scar 
as being located on his upper right abdomen approximately one 
centimeter below the xyphoid and to the right.  The scar 
appeared slightly oblong, approximately 1 centimeter in 
diameter by 0.5 centimeters in width.  The scar was noted to 
be well healed, stable, regularly shaped, slightly 
hypertrophic, with no hypopigmentation, and no adherence to 
tissue.  The examiner further noted that sensation in the 
scar was slightly diminished to monofilament, but positive to 
touch. 

The January 2006 VA examiner recorded the appellant's second 
scar as being located on his upper right flank.  The scar 
appeared slightly irregular, oblong, approximately 1.5 
centimeters in diameter by 1 centimeter in width.  The scar 
was noted to be well healed, stable, slightly hypertrophic, 
hypopigmented, and no adherence to tissue.  The examiner 
further noted that sensation in the scar was intact to 
monofilament, and positive to touch. 

The Board finds that the evidence of record since August 30, 
2002, is most consistent with a 10 percent disability rating 
under the new version of Diagnostic Code 7804 for each scar 
because both scars are shown to be superficial and painful on 
examination. Under Diagnostic Code 7804, a 10 percent 
disability evaluation represents the maximum schedular 
criteria for painful superficial scars.  Consequently, the 
appellant is not entitled to a rating in excess of 10 percent 
for either his abdominal scar or right flank scar under 
Diagnostic Code 7804.  

The Board has also considered whether the appellant may be 
entitled to a higher rating under any other Diagnostic Code.  
As the appellant's scar is not on his head, face, or neck, he 
cannot be ranted under either the new version of Diagnostic 
Code 7800.  The evidence does not show that either scar is 
deep or causes limitation of function.  Accordingly, 
Diagnostic Code 7801 is not for application.  As the 
appellant's scars do not cover an area of more than 144 
square inches, the appellant is not entitled to a higher 
initial rating for either scar under the new version of 
Diagnostic Code 7802.  Similarly, as the appellant's scars 
are not unstable, he cannot be rated under the new version of 
Diagnostic Code 7803.  Finally, the evidence does not show, 
nor has the appellant contended, that either scar results in 
limitation of function, thus a rating under either the new 
version of Diagnostic Code 7805 is not warranted.  After 
considering all of the evidence of record, the Board finds 
that the appellant's symptomatology most closely approximates 
the criteria of Diagnostic Code 7804.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (advising that one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology).  


Criteria in Effect from October 23, 2008

The Board notes that the criteria for rating skin 
disabilities were further amended effective October 23, 2008.  
See 73 Fed. Reg. 185, 54,708 (September 23, 2008).  However, 
as these changes apply only to those applications for 
benefits received by VA on or after October 23, 2008; they 
are not applicable to the claim at issue in this appeal.  See 
id.


Extraschedular Considerations

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the appellant's 
disability is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the appellant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the appellant's disability level and 
symptomatology, then the appellant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the appellant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the appellant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the appellant has not contended that his 
service-connected abdominal or right flank scars have caused 
frequent periods of hospitalization or marked interference 
with his employment.  Additionally, the Board finds that the 
rating criteria to evaluate his scars reasonably describe the 
appellant's disability level and symptomatology and he has 
not argued to the contrary.  Therefore, the appellant's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, for the reasons and bases expressed above, the 
Board concludes that the criteria for a separate 10 percent 
disability rating, but no greater, is warranted for each of 
the appellant's scars.  To this extent, the appeal is 
granted.  


ORDER

Entitlement to separate 10 percent disability ratings for an 
abdominal scar and right flank scar, but no greater, is 
granted.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


